Case 3:19-cr-00130-MHL Document 78 Filed 01/22/20 Page 1 of 2 PagelD# 668

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA
v. Criminal No. 3:19cr130
OKELLO T. CHATRIE,
Defendant.
ORDER
For the reasons stated from the bench at the January 21, 2020 Hearing on the Motion for
Discovery (the “Hearing”), (ECF No. 28), the Court:

(1) ORDERS the Parties to file, no later than January 24, 2020, a statement
regarding the Chesterfield County magistrate who signed the June 14,
2019 Geofence Warrant;

(2) ORDERS the United States to provide, no later than February 3, 2020,
expert disclosures of any proposed experts the United States intends to call
at the hearing on the pending Motions to Suppress (the “Motions to
Suppress”), (ECF Nos. 18, 19, 20, 21, 29);

(3) ORDERS Chatrie to provide, no later than February 10, 2020, expert
disclosures of any proposed experts Chatrie intends to call at the hearing
on the Motions to Suppress;

(4) | ORDERS the Parties to file, no later than February 18, 2020, cross-
motions addressing materiality and whether the United States is obligated
to obtain information from Google under both Federal Rule of Criminal
Procedure 16 and Brady v. Maryland, 373 U.S. 83 (1963). The Parties’
briefing SHALL include a separate legal standard section for both Rule 16
and Brady. It SHALL also include a separate section analyzing how those
legal standards apply to the facts of this case, which include the testimony
and evidence presented at the January 21, 2020 Hearing;

(5) ORDERS the Parties to file, no later than February 25, 2020, responses to
the opposing Party’s Cross-Motion. In this response, each Party SHALL
identify their proposed path forward, which may include additional
argument or gathering of evidence; and,
Case 3:19-cr-00130-MHL Document 78 Filed 01/22/20 Page 2 of 2 PagelD# 669

(6) CANCELS the February 20-21, 2020 Hearing on the Motions to
Suppress.

To the extent this this Order conflicts with the Court’s December 13, 2019 Order, (ECF
No. 51), this Order SHALL supersede the December 13, 2019 Order.
It is SO ORDERED.
i;

M. Han
United States District Judge

Date: |/22/2020

Richmond, Virginia
